DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 7-12 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Das et al (Fig. 3B).
Regarding claim 1, Das et al (Fig. 3B) discloses an amplifier circuit comprising a state machine circuit (50) comprising a plurality of states [It should be noted that the SUPPLY CONTROL signal (output signal of 50) has a capability to adjust the amplifier 26 into the different operating modes of the operations. For certain voltage ranges of the supply voltages to the amplifier corresponds to an active mode, certain voltage ranges of the supply voltages to the amplifier corresponds to a saturation mode, and certain voltage ranges of the supply voltages to the amplifier corresponds to an inactive mode. Therefore, these voltage ranges correspond to the claimed plurality of states and which (voltage ranges) indicates operational modes associated with the tracker circuit 20.] wherein the plurality of states of the state machine circuit (50) identify operational modes (active mode, saturation mode, inactive mode) associated with the tracker circuit (20) wherein each operational mode (active mode or saturation mode or inactive mode) comprises one or more voltage levels respectively associated therewith, and wherein a transition between the operational modes (going from the active mode to saturation mode) of the 
Regarding claim 7, exactly same as the previous office action.
Regarding claim 8, exactly same as the previous office action.
Regarding claims 9 and 19, exactly same as the previous office action.
Regarding claims 10 and 20, exactly same as the previous office action.
Regarding claim 11, exactly same as the previous office action.
Regarding claim 12, Das et al (Fig. 3B) discloses an amplifier circuit comprising a tracker circuit (20) configured to provide a variable supply voltage (SUPPLY CONTROL) to a power amplifier circuit (26), wherein the tracker circuit (20) comprises a state machine circuit (50) comprising a plurality of states [It should be noted that the SUPPLY CONTROL signal (output signal of 50) has a capability to adjust the amplifier 26 into the different operating modes of the operations. For certain voltage ranges of the supply voltages to the amplifier corresponds to an active mode, certain voltage ranges of the supply voltages to the amplifier corresponds to a saturation mode, and certain voltage ranges of the supply voltages to the amplifier corresponds to an inactive mode. Therefore, these voltage ranges correspond to the claimed plurality of states and which (voltage ranges) indicates operational modes associated with the tracker circuit 20.] wherein the plurality of states of the state machine circuit (50) identify operational modes associated with the tracker circuit (20) and wherein each operational mode (active mode or saturation mode or inactive mode) comprises one or more voltage levels respectively associated therewith, and wherein a transition between the operational modes (going from the active mode to saturation mode) of the tracker circuit (20) is controlled by a digital selection signal (output signal of 42) received from a digital communication interface, and a level selector circuit (42) configured to generate the digital selection signal (output signal of 42) based on a measurement of a parameter associated with the PA circuit (26).
.

Allowable Subject Matter
Claims 2-6 and 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the new grounds of rejection. Applicant argues that Das fails to disclose controlling a transition between the operational modes. In claim 1, the plurality of states of the state machine circuit identify operational modes associated with the tracker circuit. Applicant further argues that the state machine in Das merely controls the supply voltage, and does not identify the operational modes of the tracker circuit and each of which are associated with one or more voltage levels respectively. Applicant further argues that Das merely discloses switching between two different power levels and this does not corresponding to transitioning the operational modes of the tracker circuit. Examiner totally disagrees with these statements. The SUPPLY CONTROL signal (output signal of 50) of Das et al has a capability to adjust the amplifier 26 into the different operating modes of the operations. For certain voltage ranges of the supply voltages to the amplifier corresponds to an active mode, certain voltage ranges of the supply voltages to the amplifier corresponds to a saturation mode, and certain voltage ranges of the supply voltages to the amplifier corresponds to an inactive mode. These voltage ranges correspond to the claimed plurality of states and which (voltage ranges) indicates operational modes associated with the tracker circuit 20. Therefore, the state machine 50 of Das et al is functionally equivalent to the claimed state machine circuit and they are directly equivalent to each other.   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Choe whose telephone number is (571) 272-1760.  
               /HENRY CHOE/              Primary Examiner, Art Unit 2843